 

Case 1:21-cv-20684-UU Document 1-2 Entered on FLSD Docket 02/18/2021

Page 1 of 4

 

—LAZOVUIS HOY

 

 

(Requestors Name)

 

- (Address)

 

{Address)

(City/State/zipiPhone #)

DJ eckue = [J war [[] matt

 

(Business Entity Name)

 

(Document Number)

Certified Copies Certificates of Status

 

 

Special instructions to Filing Officer:

 

 

 

Office Use Only

B. KOHR

Nov 30 2012

EXAMINER

 

  

fid

 

I

900241837385

 

11/30/12--01004--O017 ##125.00

t

aA Ses
— mer
S14 SRR
TIC -~ ao OSs, A
=—" > co CTY
car. = —_ oT
eee. tw a
Hero. coe
SEY 6 oa
“TE: art cat
ae, =5 ‘=
Mme Fe Pa
mer S45
rn Mm
= ai
cc © *"
xo us
~
Pon ah
ree Ro
>a = “naps
wt
xe St
co mys
one eens
rs = !
Me =p
“1 TE pf 7 }
a4
=~
a= -. ©
Sr
> oS

 
Case 1:21-cv-20684-UU Document 1-2 Entered on FLSD Docket 02/18/2021 Page 2 of 4

aa

t ‘ ?

 

 

 

 

 

 

 

 

 

 

 

 

CORP ORATE ‘When you need ACCESS to the world”
ACCESS, cos # % os “
INC. 236 East 6th Avenue . Tallahassee, Florida 32303
P.O. Box 37066 (32315-7066) ~ (850) 229-9666 or (800) 969-1666 . Fax (850) 229-1666
WALK IN
a, 2, “SS
PICK UP: 11/30 Glinda ein Bt
Ce 2
a
oO CERTIFIED COPY Be DO “ott
a8
i, & O
_ Xx PHOTOCOPY Oe. 2
fe
ao
0 cus oy, O
eS
XX FILING LLC
l. MADBITS, LLC
(CORPORATE NAME AND DOCUMENT #)
9.
(CORPORATE NAME AND DOCUMENT #)
3.
(CORPORATE NAME AND DOCUMENT 4)
4,
(CORPORATE NAME AND DOCUMENT #)
5.
(CORPORATE NAME AND DOCUMENT #)
6.

 

(CORPORATE NAME AND DOCUMENT #)

SPECIAL INSTRUCTIONS:

 

 

 

 

 
Case 1:21-cv-20684-UU Document 1-2 Entered on FLSD Docket 02/18/2021 Page 3 of 4

ARTICLES OF ORGANIZATION

a 7S
A
FOR ee
FLORIDA LIMITED LIABLLITY COMPANY ae, DB ty
Tare X
4, O
ARTICLE I- NAME te, *,
tan
The name of this Limited Liability Company is: OF oO
Be
MADBITS, LLC &

ARTICLE il - ADDRESS
The mailing address and the street address of the principal office of this Limited Liability Company are:
777 South Flagler Drive
West Tower Suite 1700-W
West Palm Beach, FL 33401
ARTICLE Ill - MANAGEMENT

The Limited Liability Company is to be managed by one or more managers and, therefore, is a manager-
managed company. The name and address of the initial manager are:

Paul Bloch
777 South Flagler Drive
West Tower Suite 1700-W
West Palm Beach, FL 33401

ARTICLE IV —- REGISTERED AGENT AND OFFICE

 

The name and address of the initiat registered agent of this Limited Liability Company are:
Deana M. Love
cio WTAS LLC
777 South Flagler Drive
West Tower Suite 1700-W
, West Palm Beach, FL 33401
ARTICLE V_- PURPOSE

This Limited Liability Company may engage in any aclivity or business permitted under the laws of the
United States and of the State of Florida.

IN WITNESS WHEREOF, the undersigned has executed these Articles of Organization as of the 28" day

of November, 2012.
ine ee

Pau! Bioch, Member and Manager

Page 1 of 2

 
Case 1:21-cv-20684-UU Document 1-2 Entered on FLSD Docket 02/18/2021 Page 4 of 4

REGISTERED AGENT ACCEPTANCE

Having been named as registered agent and to accept service of process for the above-stated limited
liability company at the place designated in these Articles of Organization, the undersigned hereby accepts the
appointment as registered agent and agrees to act in this capacity. The undersigned further agrees to comply with
the provisions of all statutes relating to the proper and complete performance of her duties, and is familiar with
and accepts the obligations her position as registered agent as provided for in Chapter 608, Florida Statutes.

Date: November 28, 2012 CAconaYy Ye

Deana M., Love

Page 2 of 2
